Case 1:18-cv-01159-PKC Document 122-1 Filed 08/19/19 Page 1 of 6




                   Exhibit A
         Case 1:18-cv-01159-PKC Document 122-1 Filed 08/19/19 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Ravidath Lawrence RAGBIR, et. al,                    Civil Action No. 18-cv-01159-PKC

                      Plaintiff,                     Hon. P. Kevin Castel

                       v.                          PLAINTIFFS’ FIRST SET OF REQUESTS
                                                   FOR PRODUCTION OF DOCUMENTS TO
Thomas HOMAN, in his official capacity as          DEFENDANTS
Acting Director of Immigration and Customs
Enforcement, et. al,

                      Defendant.



        Pursuant to Federal Rules of Civil Procedure 34 (“Rule 34”), by and through their

attorneys of record, request that Defendants, or those authorized to act on behalf of

Defendants, respond to the following Interrogatories, answering separately and

fully in writing and under oath, and produce for inspection, copying and use all responsive

documents requested herein. Documents should be produced, within 30 days after service of

these Requests for Production of Documents (“Requests”), to the offices of A r n o l d &

Porter Ka ye Scholer LLP.

        Notwithstanding any definition set forth below, each word, term, or phrase used in these

Requests is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure. As used in these Requests, the following terms are to be interpreted in accordance

with the following definitions.

                                        DEFINITIONS

        1.       COMMUNICATION or COMMUNICATIONS includes any contact between two

or more PERSONS (including any individual, corporation, proprietorship, partnership,




US 165353741v2
         Case 1:18-cv-01159-PKC Document 122-1 Filed 08/19/19 Page 3 of 6




association, government agency or any other entity) by which any information, knowledge or

opinion is transmitted or conveyed, or attempted to be transmitted or conveyed, and shall include,

without limitation, written contact by means such as letters, memoranda, e-mails, text messages,

instant messages, tweets, social networking sites, or any other DOCUMENT, and oral contact,

such as face-to-face meetings, video conferences, or telephonic conversations.

        2.       DHS means the U.S. Department of Homeland Security, as well as Customs and

Border Protection (CBP), U.S. Citizenship and Immigration Services (USCIS), and ICE and its

employees.

        3.       DOCUMENT means any “document or electronically stored information—

including writings, drawings, graphs, charts, photographs, sound recordings, images, and other

data or data compilations—stored in any medium from which information can be obtained either

directly or, if necessary, after translation by the responding party into a reasonably usable form.”

Fed. R. Civ. P. 34(a)(1)(A).

        4.       ICE means Immigration and Customs Enforcement, and its employees.

        5.       The use of the singular form of any word shall include the plural and vice versa.

        6.       The connectives “and,” “or,” and “and/or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery request all responses

which might otherwise be construed outside the scope.

                                         INSTRUCTIONS

    1. The word “any” includes all and the word “all” includes any.

    2. These Requests require the production of all responsive DOCUMENTS within the sole or

joint possession, custody, or control of Defendants including, but not limited to, any such

DOCUMENT or thing that is within the possession, custody, or control of any agents, agencies,



                                                  2
US 165353741v2
         Case 1:18-cv-01159-PKC Document 122-1 Filed 08/19/19 Page 4 of 6




departments, attorneys, employees, consultants, investigators, representatives, or other

PERSONS or entities acting for, or otherwise subject to the control of, Defendants.

    3. Defendants shall answer each Request and each part or subpart of a Request separately.

Defendants shall leave no part of a Request unanswered merely because an objection is

interposed to another part of the Request. If Defendants are unable to answer fully any of these

Requests or Interrogatories, after exercising due diligence to secure the information to do so,

Defendants should so state, answer to the extent possible, specify Defendants’ inability to answer

the remainder and provide or state whatever information is in Defendants' possession, custody,

control, or knowledge concerning any unanswered portion.

    4. If Defendants object to or otherwise decline to answer any portion of a Request,

Defendants shall identify the portion of the Request to which they object or otherwise decline to

answer, state with particularity the reason for such objection or declination, and identify each

PERSON or organization having knowledge of the factual basis, if any, upon which the

objection, privilege, or other ground is asserted.

    5. For any responsive DOCUMENT or portion thereof that is either reacted or withheld, in

whole or in part, on the basis of any assertion of privilege or other asserted exemptions from

discovery, identify each DOCUMENT so redacted or withheld.                     With regard to all

DOCUMENTS or portions of documents redacted or withhold on this basis, identify:

           a. the type of DOCUMENT;

           b. the subject matter of the DOCUMENT;

           c. the date of the DOCUMENT; and

           d. such other information as is sufficient to identify the DOCUMENT, including,

                 where appropriate, the author, addressee, custodian, and any other recipient of the



                                                     3
US 165353741v2
         Case 1:18-cv-01159-PKC Document 122-1 Filed 08/19/19 Page 5 of 6




                 DOCUMENT, and, where not apparent, the relationship of the author, addressee,

                 custodian, and any other recipient to each other.

    6. If Defendants refuse to provide any information demanded herein on the ground that said

information is protected from discovery by a privilege or other protection (including work

product doctrine), then Defendants shall:

             a. specify with particularity the nature of the privilege or other protection (including

                   the work product doctrine) being claimed;

             b. provide a specific statement of the ground and authority on which Defendants rely

                   in withholding information;

             c. provide a statement setting forth each PERSON having knowledge of the factual

                   basis, if any, on which the claim or privilege or immunity or other ground is

                   based; and

             d. in the case of a DOCUMENT or COMMUNICATION, a privilege log, served at

                   the time of production identifying the DATE, description, author (s), addressee(s),

                   recipient(s), and subject matter and state the factual basis for the claim of

                   privilege.

    7. If any DOCUMENT has been lost, discarded, or destroyed, identify such DOCUMENT.

State the type of DOCUMENT, its date, the approximate date it was lost, discarded, or

destroyed, the reason it was lost, discarded, or destroyed, a summary of its substance, and the

identity of each PERSON having knowledge of the contents thereof.




                                                     4
US 165353741v2
          Case 1:18-cv-01159-PKC Document 122-1 Filed 08/19/19 Page 6 of 6




                    REQUESTS FOR PRODUCTION OF DOCUMENTS

                            REQUEST FOR PRODUCTION NO. 1.

          Any and all DOCUMENTS and COMMUNICATIONS, DATED January 20, 2017

through the present day, that refer in any way to Ravidath Ragbir or the New Sanctuary

Coalition.

                            REQUEST FOR PRODUCTION NO. 2.

          Any and all DOCUMENTS and COMMUNICATIONS DATED January 1, 2018 through

the present day that reflect, relate to, or discuss any policy or decision making process relating to

Mr. Ragbir’s immigration status, supervision, detention, or deportation/removal from the United

States.



Dated:       New York, New York
             _____________, 2019
                                              ARNOLD & PORTER KAYE SCHOLER LLP




                                              By:
                                                      R. Stanton Jones
                                                      250 West 55th Street
                                                      New York, NY 10019-9710
                                                      Telephone: +1 212 836 8000
                                                      Fax: +1 212 836 8689

                                                      Alina Das
                                                      Washington Square Legal Services Inc.


                                              Attorneys for Ravidath Lawrence Ragbir,
                                              National Immigration Project for the National
                                              Lawyers’ Guild, Detention Watch Network,
                                              CASA, New York Immigration Coalition




                                                  5
US 165353741v2
